 



Exhibit 10.25

 

SECOND AMENDMENT TO THE

FIRST RELIANCE BANCSHARES, INC.

2006 EQUITY INCENTIVE PLAN

 

THIS SECOND AMENDMENT is made as of January 19, 2012, by First Reliance
Bancshares, Inc. (the “Company”), a Delaware corporation.

 

WHEREAS, the Company maintains the First Reliance Bancshares, Inc. 2006 Equity
Incentive Plan (the “Plan”), which was established effective as of January 19,
2006; and

 

WHEREAS, the Company now desires to amend the Plan to provide greater
flexibility to the administration of stock appreciation rights previously
granted under the Plan.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended, effective as of
the date first set forth above, by deleting Section 3.3(c) in its entirety.

 

Except as specifically amended hereby, the remaining provisions of the Plan
shall remain in full force and effect as prior to the adoption of this Second
Amendment.

 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to be executed
as of the date first set forth above.

 

  FIRST RELIANCE BANCSHARES, INC.       By: /s/ Jeffrey A. Paolucci       
Title: Chief Financial Officer 

 



 

 

